DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 8/9/2022.
Claims 1, 14, 19, and 23 are amended by this Examiner’s Amendment.
Claims 1-23 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Mark J. Danielson (Applicant's Representative, Reg. No. 40,580) on 9/8/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 2: insert "both " after "the plurality of LUNs having "
(Currently Amended)
line 2: insert "both " after "a first logical unit (LUN) having "
(Currently Amended)
line 2: insert "both " after "the plurality of LUNs having "
(Currently Amended)
line 4: insert "both " after "a plurality of logical units (LUNs) each having "
line 5: insert " and a data bus coupled to a common data bus of the non-volatile memory" after "the common status terminal of the non-volatile memory"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system by implementing an efficient mechanism for enabling flash memory logical units (LUNs) to send status signals to a flash memory controller without first receiving a request from the flash memory controller to update a status of the flash memory LUNs, thus eliminating delay introduced by requiring the flash memory controller to periodically send status update requests to the flash memory LUNs.
The most similar prior art to the inventions of the instant application is a combination of issued U.S. Patent No. 5,822,251 ("Bruce") in view of USPGPUB 2012/0166715 ("Frost") in view of USPGPUB 2016/0210070 ("Kurafuji") in view of USPGPUB 2019/0012097 ("Chen") and further in view of non-patent literature "Design and implementation of an efficient flash-based SSD architecture" ("Yan").  The combination of Bruce, Frost, Kurafuji, Chen, and Yan teaches a flash memory system in which multiple dies of flash memory send status updates to a flash memory controller in response to a request for status updates from the flash memory controller.
The combination of Bruce, Frost, Kurafuji, Chen, and Yan neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…a non-volatile memory comprising a plurality of logical units (LUNs), each LUN of the plurality of LUNs having both a status terminal coupled to a common status terminal of the non-volatile memory and a data bus coupled to a common data bus of the non-volatile memory…" and "…sending, autonomously and without command from a controller, by the first LUN via the common terminal, a pulse to the controller responsive to completing the first set of one or more operations" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Bruce, Frost, Kurafuji, Chen, and Yan.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135